DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.
 Response to Amendment
3.        In an amendment dated, December 15, 2020, claims 21, 27 and 34 are amended. Currently claims 21-40 are pending.

Response to Arguments
4.        Applicant's arguments filed December 15, 2020, have been fully considered but they are not persuasive. 
        On page 10-11 of the remarks, applicant argues prior art of record fail to disclose newly amended claim limitation of independent claims wherein “first and second user device are not among the plurality of receivers…” The office respectfully disagrees. As .    

Claim Rejections - 35 USC § 103

5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claim(s) 21, 23-29, 31-36 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halmstad et al (PG Pub NO 2015/0304484)

As in claim 21, Halmstad et al discloses a system for managing display of screens of a plurality of user devices (Abstract and Fig 1), including:
a management server that provides an enterprise mobility management system to manage a plurality of user devices (Fig 1 items 110, 120, 140 and 150) discloses management server used to manage a plurality of user devices; 
a first user device and a second user device (Fig 1 items 140 and 150), the first user device and the second user device comprising a first sharing application and being enrolled with the management server as part of the enterprise mobility management system; (Fig 1 and Par 0029) discloses the first user device and the second user device being enrolled with the management server (i.e. MDM) as part of the enterprise mobility management system (i.e. managed mobile devices) having sharing application (i.e. Apps, particular school or school district or lab partner groups or homework/project groups) 
and a master device (Fig 1 item 110) comprising a second sharing application (Fig 1 item 112), wherein the second sharing application performs stages comprising: displaying a graphical user interface ("GUI") page on the master device (Fig 5 & 8) discloses application used by user’s device and ability to select individual use (Fig 8) displayed on masters device, wherein the GUI page comprises: 
a first plurality of selectable graphical elements associated with a plurality of user devices that can share as a source, including the first and second user devices; (Fig 8 and Par 0058) discloses plurality of user devices displayed as a selectable graphical elements that can be selected and shared
and a second plurality of selectable graphical elements associated with a plurality of receivers to which the source can share (Fig 1, 5 and Par 0031-0033) discloses managed mobile device may also include one or more apps (i.e. second plurality of selectable graphical elements) that can be shared, wherein the first and second user devices are not among the plurality of receivers (Fig 1 and Par 0043) discloses second plurality of selectable graphical elements (i.e. App) to which the source can share (i.e. mirror) on to an external selected receivers such as display device 170, a projector, a television, a digital media player, etc. that is not among the first and second user devices, wherein the GUI page displays the first and second pluralities of selectable graphical elements simultaneously, and wherein selecting one of the second plurality of selectable graphical elements causes sharing from the source to only the selected receiver of the plurality of receivers; (Fig 8 and Par 0056) discloses GUI page displays the first and second pluralities of selectable graphical elements simultaneously (i.e. user’s device, applications used), wherein selecting one of the second 
 based on selections at the master device, sending a first message from the master device to the first user device, causing the first user device to contact the selected receiver and share the screen of the first user device with the selected receiver; (Par 0043) discloses selecting one of the user device content (i.e. student’s device) to display/share on display (170). The user 101 may provide user input 102 that causes a particular managed mobile device to initiate a screen mirroring session with an external display device.  For example, a teacher may have the screen of a student's device mirrored to an external display screen, so that classmates can see the student's interactions with an app (e.g., other students can follow along as the student solves a math problem).  In the embodiment of FIG. 1, the second managed mobile device 150 is in a screen mirroring session 160 with an external display device 170, such as a projector, a television, a digital media player, etc.
receiving selection of a second user device on the GUI page on the master device; (Fig 5) discloses ability to select different user’s device
and sending a second message from the master device to the second user device to cause the second user device to share its screen at the selected receiver. (Fig 1 and Par 0037) discloses sending and receiving massage/command (i.e. communication) between master device (120) and user’s device (140) wherein users device receives command/massage to share its screen (mirroring) on selected receiver. For example, commands selected by 
Prior art Halmstad et al fails to explicitly disclose first and second massage and first and second sharing application. However prior art of record discloses a system wherein plurality of user devices and management server that provides an enterprise mobility management system wherein said user devices are capable of sharing content to selected receiver based on communication from master device. Furthermore said first and second devices comprises different application that can be shared. Therefore given the fact that prior art Halmstad et al is capable of sharing content displayed on its screen onto selected receive it would have been obvious to an ordinary skill person in the art at the time of the filing to deduce any number of application (i.e. first and second sharing application) that are on said device would obviously be shared on selected receiver based on massages received (i.e. first and second massage) from master device via management server.   

As in claim 23, Halmstad et al discloses the system of claim 21, wherein selecting a graphical element associated with the first user device causes the GUI page to shade the graphical element to indicate that it has been selected. (Fig 8 item 801-802) discloses graphical element to indicate selecting a graphical element associated with the first user device wherein a selected GUI page has an indicator. But fails to disclose said GUI page to shade the graphical element. However having selected element 

As in claim 24, Halmstad et al discloses the system of claim 21, wherein the management server sends a lock credential to the master device, the lock credential being used to access functionality on the selected receiver. (Fig 1 and par 0038) discloses the management server sends a lock credential that is used to access functionality on the selected receiver. 

As in claim 25, Halmstad et al discloses the system of claim 21, wherein the second sharing application functions differently than the first sharing application, including causing the master device to broadcast a session whereas the first sharing application causes the first user device to detect the broadcasted session. (Fig 1-8 and 0043) discloses the use of master device to control and screen sharing with devices. 

As in claim 26, Halmstad et al discloses the system of claim 21, wherein the first user device and the second user device communicate with the selected receiver over a peer-to-peer network. (Fig 1, 12 and Par 0037) discloses communicated directly from a manager mobile device to a managed mobile device (e.g., via a device-to-device (D2D) connection). In other words peer-to-peer network. Furthermore (Fig 12 network 1263) used to communicate between devices.

As in claim 27, Halmstad et al discloses A method for remotely initiating screen sharing, including: 
enrolling a first user device, a second user device, and a master device with a management server that provides an enterprise mobility management system; (Fig 1 items 110, 120, 140 and 150) discloses management server used to manage a plurality of user devices 
causing the first user device and the master device to download first and second sharing applications, respectively, and install the sharing applications; (Fig 1 and Par 0029) discloses the first user device and the second user device being enrolled with the management server (i.e. MDM) as part of the enterprise mobility management system (i.e. managed mobile devices) having sharing application (i.e. Apps, particular school or school district or lab partner groups or homework/project groups)
 receiving selections through a GUI page displayed at the master device, (Fig 5 & 8) discloses application used by user’s device and ability to select individual use (Fig 8) displayed on masters device, the selections comprising:
a selection of the first user device from a first plurality of selectable graphical elements associated with a plurality of user devices that can share as a source, including the first and second user devices; (Fig 8 and Par 0058) discloses plurality of user devices displayed as a selectable graphical elements that can be selected and shared
 and a selection of a receiver from a second plurality of selectable graphical elements associated with a plurality of receivers to which the source can share(Fig 1, 5 and Par 0031-0033) discloses managed mobile device may also include one or more apps (i.e. second plurality of selectable graphical elements) that can be shared, wherein the first and second user devices are not among the plurality of receivers [(Fig 1 and Par 0043) discloses second plurality of selectable graphical elements (i.e. App) to which the source can share (i.e. mirror) on to an external selected receivers such as display device 170, a projector, a television, a digital media player, etc. that is not among the first and second user devices,]  wherein the selections of the first user device and the receiver are performed on the same GUI page, and wherein selecting one of the second plurality of selectable graphical elements causes sharing from the source to only the selected receiver of the plurality of receivers; (Fig 8 and Par 0056) discloses GUI page displays the first and second pluralities of selectable graphical elements simultaneously (i.e. user’s device, applications used), wherein selecting one of the second plurality of selectable graphical elements causes sharing from the source to only the selected receiver (170). 
based on the selections, sending a first message to the first sharing application on the first user device, causing the first user device to contact the selected receiver and share a screen of the first user device with the selected receiver; (Par 0043) discloses selecting one of the user device content (i.e. student’s device) to display/share on display (170). The user 101 may provide user input 102 that causes a particular managed mobile device to initiate a screen mirroring session with an external display device.  For example, a teacher may have the screen of a student's device mirrored to an external display screen, so that  
selecting a second user device to begin screen sharing with the selected receiver, the second user device also having the first sharing application; (Fig 5) discloses ability to select different user’s device
 and sending a second message to the second user device to cause the second user device to share its screen at the selected receiver. (Fig 1 and Par 0037) discloses sending and receiving massage/command (i.e. communication) between master device (120) and user’s device (140). For example, commands selected by the user 101 via the manager mobile device 110 may be queued by the MDM server 120 and may be retrieved by the managed mobile devices 140, 150 in response to the push notifications 131, 132.
Prior art Halmstad et al fails to explicitly disclose first and second massage and first and second sharing application. However prior art of record discloses a system wherein plurality of user devices and management server that provides an enterprise mobility management system wherein said user devices are capable of sharing content to selected receiver based on communication from master device. Furthermore said first and second devices comprises different application that can be shared. Therefore given the fact that prior art Halmstad et al is capable of sharing content displayed on its screen onto selected receive it 

As in claim 28, Halmstad et al discloses the method of claim 27, wherein the first message includes a password for the first user device to use with the selected receiver. (Par 0067) discloses the master device sending a message to a managed device, setting or clearing a passcode, to use with the selected receiver.

As in claim 29, Halmstad et al discloses the method of claim 27, wherein the first user device and the second user device communicate with the selected receiver over a peer-to-peer network. (Fig 1, 12 and Par 0037) discloses communicated directly from a manager mobile device to a managed mobile device (e.g., via a device-to-device (D2D) connection). In other words peer-to-peer network. Furthermore (Fig 12 network 1263) used to communicate between devices.

As in claim 31, Halmstad et al discloses the method of claim 27, wherein selecting a graphical element associated with the first user device causes the GUI page to shade the graphical element to indicate that it has been selected. (Fig 8 item 801-802) discloses graphical element to indicate selecting a graphical element associated with the first user device wherein a selected GUI page has an indicator. But fails to disclose GUI page to shade the graphical element. However having selected element indicated/highlighted via shade or other distinguishing means would have been an obvious design choice to yield same predictable result. 

As in claim 32, Halmstad et al discloses the method of claim 27, further including: sending a lock credential from the management server to the master device, the lock credential being used to access functionality on the selected receiver; and sending the lock credential from the master device to the first user device as part of the first message. (Fig 1 and par 0038-0041) discloses the management server sends a lock credential that is used to access functionality on the selected receiver. 

As in claim 33, Halmstad et al discloses the method of claim 32, wherein the lock credential includes a password to use with the selected receiver. (Par 0067) discloses the master device sending a message to a managed device, setting or clearing a passcode, to use with the selected receiver.

As in claim 34, Halmstad et al discloses a non-transitory, computer-readable medium containing instructions executed by a processor (Par 0135) to perform stages for managing screen sharing at a receiver by a plurality of user devices, the stages comprising: 
enrolling a first user device, a second user device, and a master device with a management server that provides an enterprise mobility management system; ;  
installing a first sharing application on the first and the second user devices; (Fig 1 items 140 and 150) installing a second sharing application on the master device (Fig 1 and Par 0029) discloses the first user device and the second user device being enrolled with the management server (i.e. MDM) as part of the enterprise mobility management system (i.e. managed mobile devices) having sharing application (i.e. Apps, particular school or school district or lab partner groups or homework/project groups); 
receiving selections through a GUI page displayed at the master device (Fig 5 & 8) discloses application used by user’s device and ability to select individual use (Fig 8) displayed on masters device, the selections comprising: 
a selection of the first user device from a first plurality of selectable graphical elements associated with a plurality of user device that can share as a source, including the first and second user devices; (Fig 8 and Par 0058) discloses plurality of user devices displayed as a selectable graphical elements that can be selected and shared 
and a selection of a receiver from a second plurality of selectable graphical elements associated with a plurality of receivers to which the source can share, (Fig 1, 5 and Par 0031-0033) discloses managed mobile device may also include one or more apps (i.e. second plurality of selectable graphical elements) that can be shared, wherein the first and second user devices are not among the plurality of receivers (Fig 1 and Par 0043) discloses second plurality of selectable , wherein the selections of the first user device and the receiver are performed on the same GUI page, and wherein selecting one of the second plurality of selectable graphical elements causes sharing from the source to only the selected receiver of the plurality of receivers; (Fig 8 and Par 0056) discloses GUI page displays the first and second pluralities of selectable graphical elements simultaneously (i.e. user’s device, applications used), wherein selecting one of the second plurality of selectable graphical elements causes sharing from the source to only the selected receiver (170).
 based on the selections, sending a first message to the first sharing application of the first user device, causing the first user device to contact the selected receiver and share the screen of the first user device with the selected receiver; (Par 0043) discloses selecting one of the user device content (i.e. student’s device) to display/share on display (170). The user 101 may provide user input 102 that causes a particular managed mobile device to initiate a screen mirroring session with an external display device.  For example, a teacher may have the screen of a student's device mirrored to an external display screen, so that classmates can see the student's interactions with an app (e.g., other students can follow along as the student solves a math problem).  In the embodiment of FIG. 1, the second managed mobile device 150 is in a screen mirroring session 
selecting a second user device to begin screen sharing with the selected receiver [(Fig 5) discloses ability to select different user’s device]; and sending a second message to the second user device to cause the second user device to share its screen at the selected receiver. (Fig 1 and Par 0037) discloses sending and receiving massage/command (i.e. communication) between master device (120) and user’s device (140). For example, commands selected by the user 101 via the manager mobile device 110 may be queued by the MDM server 120 and may be retrieved by the managed mobile devices 140, 150 in response to the push notifications 131, 132.
Prior art Halmstad et al fails to explicitly disclose first and second massage and first and second sharing application. However prior art of record discloses a system wherein plurality of user devices and management server that provides an enterprise mobility management system wherein said user devices are capable of sharing content to selected receiver based on communication from master device. Furthermore said first and second devices comprises different application that can be shared. Therefore given the fact that prior art Halmstad et al is capable of sharing content displayed on its screen onto selected receive it would have been obvious to an ordinary skill person in the art at the time of the filing to deduce any number of application (i.e. first and second sharing application) that are on said device would obviously be shared on selected 

As in claim 35, Halmstad et al discloses the non-transitory, computer-readable medium of claim 34, wherein the first message is sent from the master device and formatted by the second sharing application on the master device. (Par 0086) discloses massage sent from master device wherein various function are related to send massage (1225). Wherein second message 1225 may grant access to the managed application 1254 (or particular functionality thereof).  For example, the second message 1225 may include an installation package or link corresponding to the managed application 1254.  In addition or in the alternative, the second message 1225 may include the key 1282 to enable decryption of the managed application 1254.  In particular examples, the managed application 1254 may correspond to an eBook reader, a web browser, a video game, a media player, etc. In some examples, the second message 1225 may grant the managed computing device 1250 access to a portion of the managed application 1254 or turn on/unlock a feature of the managed application 1254.

As in claim 36, Halmstad et al discloses the non-transitory, computer-readable medium of claim 34, wherein the first user device and the second user device communicate with the selected receiver over a peer-to-peer network. (Fig 1, 12 and Par 0037) discloses communicated directly from a manager mobile device to a managed mobile device (e.g., via a device-to-device (D2D) connection). In other words peer-to-peer network. Furthermore (Fig 12 network 1263) used to communicate between devices.

As in claim 38, Halmstad et al discloses the non-transitory, computer-readable medium of claim 34, wherein selecting a graphical element associated with the first user device causes the GUI page to shade the graphical element to indicate that it has been selected. (Fig 8 item 801-802) discloses graphical element to indicate selecting a graphical element associated with the first user device wherein a selected GUI page has an indicator. But fails to disclose said GUI page to shade the graphical element. However having selected element indicated/highlighted via shade or other distinguishing means would have been an obvious design choice to yield same predictable result. 

As in claim 39, Halmstad et al discloses the non-transitory, computer-readable medium of claim 34, further including: sending a lock credential from the management server to the master device, the lock credential being used to access functionality on the selected receiver; and sending the lock credential from the master device to the first user device as part of the first message. (Fig 1 and par 0038-0041) discloses the management server sends a lock credential that is used to access functionality on the selected receiver, and sending the lock credential from the master device to the user device

As in claim 40, Halmstad et al discloses the non-transitory, computer-readable medium of claim 39, wherein the lock credential includes a password to use with the selected receiver. (Fig 1 and par 0038-0041) discloses the management server sends a lock credential that is used to access functionality on the selected receiver.
(s) 22 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halmstad et al (PG Pub NO 2015/0304484) in view of Adler et al (PG Pub NO 2015/0286816).

As in claim 22, Halmstad et al discloses the system of claim 21, wherein the stages further comprise: Halmstad et al discloses the use of passcode for each device wherein master device is able to perform passcode related function to each user device wherein passcode can be set  or cleared as well as the use of passcode to restrict each user device from accessing given function of content (See par 0065-0067); but fails to disclose sending a first password change command to the selected receiver, causing the selected receiver to require a first password for display access; sending the first password to the first user device as part of the first message; sending a second password change command to the selected receiver, causing the selected receiver to require a second password for display access; and sending the second password to the first user device as part of the second message.
However Adler et al (Par 0076- 0079) discloses generating a new password and sending the updated password to the associated different user. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Halmstad et al screen sharing management with the teaching of Adler et al updating and sending new updated password to multiple users in order to provide an additional security feature by changing and updating passwords of each of said users device. 

As in claim 30, The method of claim 27, further including: Halmstad et al discloses the use of passcode for each device wherein master device is able to perform passcode related function to each user device wherein passcode can be set  or cleared as well as the use of passcode to restrict each user device from accessing given function of content (See par 0065-0067); but fails to disclose sending a first password change command to the selected receiver, causing the selected receiver to require a first password for display access; sending the first password to the first user device as part of the first message; sending a second password change command to the selected receiver, causing the selected receiver to require a second password for display access; and sending the second password to the first user device as part of the second message.
However Adler et al (Par 0076- 0079) discloses generating a new password and sending the updated password to the associated different user. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Halmstad et al screen sharing management with the teaching of Adler et al updating and sending new updated password to multiple users in order to provide an additional security feature by changing and updating passwords of each of said users device. 

9.        Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halmstad et al (PG Pub NO 2015/0304484) in view of Kim et al (PG Pub NO 2007/0115346).


As in claim 37, Halmstad et al discloses the non-transitory, computer-readable medium of claim 34, including sending a communication to the selected receiver to cause the selected receiver to reject additional media streams while screen sharing is in progress. (Fig 1-8 and par 0043) discloses sending a communication to the selected receiver wherein screen sharing is performed. But Halmstad et al fails to disclose selected receiver to reject additional media streams while screen sharing is in progress.
However Kim et al (Par 0054) discloses rejection of additional media streams (i.e. Video data) while screen sharing is in progress. Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Halmstad et al screen sharing management between plurality of devices and access to the shared screen with the teaching of Kim et al wherein participants are not distracted and can focus on the shared screen by restricting additional media streams while screen sharing is in progress.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                                02/12/2021